DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement that was filed on January 12, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: it is unclear whether claim 8 is intended to be an independent or a dependent claim. The preamble of the claim is indicative that the claim is intended to be independent. However, line 2 of the claim makes a reference to claim 1. Appropriate correction is required. The examiner recommends that the reference to claim 1 is removed from claim 8, and instead recites the limitations of claim 1 in claim 8 as appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  Further, claims 9-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is not directed to a statutory category. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Claims 1-8 and 15-20: Yes.  Claims 1-7 are directed towards a machine (an information processing device).  Claim 8 is directed towards a machine (an information processing system). Claims 15-20 are directed towards a machine (a vehicle).
Claims 9-14: No.  Claims 9-14  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed towards a program but they do not recite structural features. Therefore, these claims appear to be directed towards software per se and software is not a statutory category of patentable subject matter.  Appropriate correction and/or clarification is required.  The Office recommends amending the claims so that appropriate structural features are recited in the bodies of these claims.  The Applicant is reminded, however, that any amendment to the claims must have support in the original specification.  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a step of deciding the travel route optimal for driving of the vehicle to the destination.  This is an abstract idea, specifically, a mental process, that can be performed in the human mind which includes an observation and a judgment (monitoring to identify a condition) because the claimed steps involve merely acquiring data and making a decision based on this data.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claims 1, 9, and 15, the claims are broad enough to be performed mentally or by pen and paper. The step of deciding the travel route is broad enough to be performed by a human mentally deciding on an optimal travel route based on the claimed acquired travel information.  The claims do not require that the vehicles are driven or controlled autonomously and are broad enough to include the embodiment where they are driven by humans.
As per claim 1, the structures recited in the claims include a controller. As per claim 8, the structures recited in the claims include a first vehicle and a second vehicle. As per claim 15, the structures recited in the claims include a vehicle and a controller. These structures perform functions which are insignificant, extra-solution activity in the form of mere data gathering, transmitting, and presenting and, therefore, do not amount to integration into a practical application.  See MPEP 2106.05(g).  These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the abstract idea. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The controller and vehicles and other technological components are recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself. The recitation that the abstract idea is performed by an “information processing device” merely claims that the concept is performed in a computer environment, and the claim is still considered to recite a mental process (see at least MPEP 2106.04(a)(2)(III)(C)).
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of mere data gathering, transmitting, and presenting.  See MPEP 2106.05(d)(II).
It is noted that the claimed limitations set forth acquiring data and transmitting data, but none of the claimed limitations actively set forth wherein the acquired and transmitted data is used to actually control one or more vehicles.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired and transmitted; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea. 
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8-9, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shashua et al. (US 2019/0384294), hereinafter referred to as Shashua.

Regarding claim 1, Shashua teaches:
An information processing device that provides a travel route to a destination to an occupant of a vehicle ("In some embodiments, a non-transitory computer-readable medium may include a sparse map for autonomous vehicle navigation along a road segment. The sparse map may include a polynomial representation of a target trajectory for the autonomous vehicle along the road segment" – see at least Shashua: paragraph 0009 lines 1-5) (The examiner notes that the target trajectory as taught by Shashua corresponds to the claimed travel route to a destination),
the device comprising a controller configured to acquire travel information obtained by another vehicle that travels on a candidate route to the destination set by the occupant from a second point in time prior to a first point in time when the destination is set to the first point in time in relation to traveling of the other vehicle ("In the example shown in FIG. 11A, a first reconstructed trajectory 1101 may be determined based on data received from a first vehicle traversing road segment 1100 at a first time period (e.g., day 1)" – see at least Shashua: paragraph 0402 lines 1-4) (The examiner notes that the beginning of the first time period as taught by Shashua corresponds to the claimed second point in time, and the end of the first time period as taught by Shashua corresponds to the claimed first point in time),
and to decide the travel route optimal for driving of the vehicle to the destination based on the acquired travel information ("Sparse map 800 including such different trajectories may be provided to different autonomous vehicles of different users. For example, some users may prefer to avoid toll roads, while others may prefer to take the shortest or fastest routes, regardless of whether there is a toll road on the route." – see at least Shashua: paragraph 0408 lines 7-12) (The examiner notes that an optimal route may be different depending on the intentions of the vehicle occupant, and Shashua accounts for this by teaching providing different optimal trajectories depending on the preferences of a user).

Regarding claim 4, Shashua teaches all of the elements of the current invention as stated above. Further, Shashua teaches:
wherein the travel information includes at least one of road surface information or curve information on the candidate route on which the other vehicle travels ("The signature feature may include a road surface profile over at least a portion of the road segment. The signature feature may include a predetermined curvature associated with the road segment." – see at least Shashua: paragraph 0072 lines 17-21).

Regarding claim 5, Shashua teaches all of the elements of the current invention as stated above. Further, Shashua teaches:
wherein in a case where the candidate route on which the other vehicle travels is decided as the optimal travel route, the controller decides driving information when the vehicle travels on the travel route based on at least one of the road surface information or the curve information, that is acquired ("In generating the projection, processing unit 110 may take into account changes in the road surface, as well as pitch and roll rates associated with vehicle 200." – see at least Shashua: paragraph 0342 lines 9-11) (The examiner notes that the pitch and roll rates associated with the vehicle along the generated projection as taught by Shashua corresponds to the claimed driving information).

Regarding claim 8, Shashua teaches all of the elements of the current invention as stated above. Further, Shashua teaches:
An information processing system comprising: the information processing device according to claim 1 ("In some embodiments, a non-transitory computer-readable medium may include a sparse map for autonomous vehicle navigation along a road segment. The sparse map may include a polynomial representation of a target trajectory for the autonomous vehicle along the road segment" – see at least Shashua: paragraph 0009 lines 1-5) (The examiner notes that the non-transitory computer-readable medium including a sparse map as taught by Shashua corresponds to the claimed information processing device);
a first vehicle configured to present the travel route provided by the information processing device to the occupant ("User interface 170 may be equipped with one or more processing devices configured to provide and receive information to or from a user and process that information for use by, for example, applications processor 180." – see at least Shashua: paragraph 0274 lines 1-4) (The examiner notes that Fig. 3A of Shashua as shown below illustrates that the user interface for providing information to the user is part of a vehicle);

    PNG
    media_image1.png
    653
    570
    media_image1.png
    Greyscale

Regarding claim 9, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 12, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 13, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Regarding claim 15, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 18, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 19, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua in view of Endo et al. (US 2004/0249568), hereinafter referred to as Endo. Shashua in view of Endo are both considered analogous to the claimed invention because they are in the same field of vehicle navigation assistance using collected information.

Regarding claim 2, Shashua teaches all of the elements of the current invention as stated above. Shashua does not explicitly disclose, but Endo teaches:
wherein: the travel information includes first operation information on a windshield wiper of the other vehicle ("As for the weather information, the state of the operation of a wiper on a vehicle on which the in-vehicle type navigation device 1000 is mounted, and a detection value of an outside air temperature sensor mounted on the vehicle may be received through the in-vehicle LAN device 11," – see at least Endo: paragraph 0076 lines 1-6);
and the controller is configured to estimate weather information on the candidate route based on the acquired first operation information ("The present status traffic data update unit 52 may judge weather from the state of the operation of a wiper and an outside air temperature received through the in-vehicle LAN device 11, and make use of the result of judgment as weather information." – see at least Endo: paragraph 0144 lines 10-14),
and to decide the travel route optimal for driving of the vehicle to the destination based on the estimated weather information ("Then the route search unit 42 obtains weather information comprising the specified mesh ID and an object time zone (referred to as an attention time zone) to which an expected point of time at which the termination node of the extraction link is reached belongs, through the FM multiplexing broadcasting receiver 12 (S10303)." – see at least Endo: paragraph 0161 lines 13-18) (The examiner notes that the route search unit as taught by Endo is responsible for deciding the optimal travel route by determining the route with the lowest travel time ("The route search unit 42 searches a route (route of the minimum cost (travel time)), through which the vehicle can reach a destination in the shortest time, out of routes connecting two specified points (the current position and the destination)" – see at least Endo: paragraph 0086 lines 1-5). Further, the weather information is used as statistical data to determine traffic information, wherein the traffic information affects travel time (“Further, the traffic information statistical values every time zone are classified according to the collection condition of the traffic information being an origin (a day type and a weather type in which traffic information being an origin is collected) and a link under consideration.” – see at least Endo: paragraph 0059 lines 8-13)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shashua with these above aforementioned teachings from Endo to obtain operation information on a windshield wiper of a vehicle, estimate weather information on the candidate route based on the windshield wiper information, and decide an optimal travel route based on the estimate weather information. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Endo’s collection of windshield wiper information for estimating weather information with Shashua’s vehicle navigation system in order to determine update traffic data based on statistical data including the weather information (“Then the present status traffic data update unit 52 specifies traffic information statistical values of a time zone including the current time on the basis of the read statistical traffic data 320 for respective links corresponding to the day type specified in S305 and the weather type specified from the weather information obtained in S306 (S307).” – see at least Endo: paragraph 0146 lines 5-11). Doing so would provide the benefit of enabling the system to calculate a travel time for each candidate route and then determine the optimal route (“a travel time calculating step which uses the map data and statistical data of collecting conditions corresponding to statuses in passing respective route constituting links, each constituting a route between the departure position and the destination, and obtains a travel time of each of the route constituting links, with respect to each of the departure time candidates” – see at least Endo: paragraph 0008).

Regarding claim 10, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 16, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua in view of Endo, further in view of Saito (US 2019/0344637), hereinafter referred to as Saito. Saito is considered analogous to the claimed invention because they are in the same field of vehicle control based on determined conditions.

Regarding claim 3, Shashua in view of Endo teaches all of the elements of the current invention as stated above. Shashua does not explicitly disclose, but Saito teaches:
wherein in a case where the candidate route on which the other vehicle travels is decided as the optimal travel route, the controller decides air conditioning information in a vehicle cabin when the vehicle travels on the travel route based on the estimated weather information ("The air-conditioning control apparatus 10 controls the air conditioner 31 based on the weather information indicating the estimated weather condition at the current position of the vehicle 30." – see at least Saito: paragraph 0015 lines 1-4).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shashua in view of Endo with these above aforementioned teachings from Saito to decide air conditioning information in a vehicle cabin when the vehicle travels on the travel route based on the estimated weather information. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Saito’s use of weather information to decide air conditioning information with Shashua’s vehicle navigation system in order to control an air conditional based on estimated weather information (“When the reliability level of the first weather information is equal to or higher than the threshold value Th1, the control unit 24 estimates the humidity inside the vehicle 30 based on the humidity information included in the first weather information and controls the air conditioner 31 based on the estimated humidity.” – see at least Saito: paragraph 0025 lines 1-6). Doing so would provide the benefit of enabling the air conditioning system to provide beneficial effects based on the estimated weather information (“For example, the control unit 24 may control the air conditioner 31 to introduce the outside air so as to prevent the windows of the vehicle 30 from being fogged until the reliability level of the first weather information becomes equal to or higher than the threshold value Th1.” – see at least Saito: paragraph 0026 lines 6-11).

Regarding claim 11, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Regarding claim 17, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Claims 6-7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shashua in view of Rider et al. (US 2015/0179066), hereinafter referred to as Rider. Rider is considered analogous to the claimed invention because they are in the same field of vehicle navigation assistance using collected information.

Regarding claim 6, Shashua teaches all of the elements of the current invention as stated above. Further, Shashua teaches:
to decide the travel route optimal for driving of the vehicle to the destination based on the estimated parking and stopping information ("The transient condition may be associated with a parked car" – see at least Shashua: paragraph 0123 lines 17-18) (The examiner notes that the decided travel route may be adjusted based on the transient condition associated with a parked car as taught by Shashua, wherein the recognition of a parked car corresponds to the estimated parking and stopping information ("The method may include... determining, based on the analysis of the navigational situation information, whether the adjustment to the determined navigational maneuver was due to a transient condition" – see at least Shashua: paragraph 0126 lines 4-11)).

	Shashua does not explicitly disclose, but Rider teaches:
	wherein: the travel information includes second operation information on hazard lights of the other vehicle ("The hazard may also include a state of the vehicle 12 on the road 16 such as being parked in the emergency lane 18a, utilizing hazard lights, having a mechanical or electrical failure, and so on, or combinations thereof." – see at least Rider: paragraph 0012 lines 11-15);
and the controller is configured to estimate parking and stopping information on the candidate route based on the acquired second operation information ("If not, the processing block 454 may determine a utilization of a feature hazard since the object may include, for example, a broken down car in the travel lane of the road that is utilizing hazard lights." – see at least Rider: paragraph 0059 lines 10-14),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shashua with these above aforementioned teachings from Rider to include information of hazard lights from another vehicle and to estimate parking and stopping information on the candidate route based on the acquired information. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Rider’s collection of hazard light information with Shashua’s vehicle navigation system in order to obtain data regarding a hazard along a route (“For example, the hazard feature data may include data indicating that hazard lights of the vehicle 12 are utilized (initiated, operated, etc.),” – see at least Rider: paragraph 0015 lines 15-17). Doing so would provide the benefit of displaying information to help a user avoid a detected hazard (“Thus, the display 232 of the client user interface 202 may render the visual alert 244 (e.g., a parking car 500 meters away) and cause the hazard to be avoided by the vehicle 14.” – see at least Rider: paragraph 0045 lines 8-11).

Regarding claim 7, Shashua teaches all of the elements of the current invention as stated above. Further, Shashua teaches:
wherein in a case where the candidate route on which the other vehicle travels is decided as the optimal travel route, the controller decides driving information when the vehicle travels on the travel route based on the estimated parking and stopping information ("In some embodiments of the method, the navigational adjustment condition may include a parked car." – see at least Shashua: paragraph 0119 lines 1-2) (The examiner notes that determining an existence of a navigational adjustment condition due to a parked car as taught by Shashua corresponds to the claimed step of deciding driving information based on estimated parking and stopping information).

Regarding claim 14, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2021/0129862) teaches a path providing device and path providing method, including determining an optimal path for guiding a vehicle based on shared traffic information obtained from other vehicles.
Fridman et al. (US 2018/0025235) teaches systems and methods for crowdsourcing road surface information collection.
Nagase et al. (US 2009/0248286) teaches a traffic information distribution apparatus and method, including an information distribution center configured to distribute traffic information according to a transmission request received from a navigation apparatus installed in a vehicle.
Park (US 2017/0038775) teaches an autonomous vehicle configured to navigate to a destination in an optimal route depending on a mode selecting by a user, including a time mode, fuel efficiency mode, safety mode, or comfort mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667         

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667